Lundberg Stratton, J.,
concurring in part and dissenting in part. I concur with the majority except with regard to its holding that there was insufficient evidence to prove a violation of Canon 3(B)(7) or Canon 4 of the Code of Judicial Conduct in Count One of the complaint. I join Justice Cook’s dissent finding that respondent violated Canon 3(B)(7) of the Code of Judicial Conduct. I also dissent separately because I believe that respondent has also violated Canon 4 of the Code of Judicial Conduct.
Canon 4 states, “A judge shall avoid impropriety and the appearance of impropriety in all the judge’s activities.” Although the respondent may have had the authority to release Bums from jail on his own recognizance, the circumstances under which Burns was released raised the appearance of impropriety.
Jonathan E. Coughlan, Disciplinary Counsel, for relator.
Montgomery, Rennie & Jonson, Elizabeth A. McCord and Ralph E. Burnham, for respondent.
The respondent makes it a practice to review cases over the weekend of persons arrested on a Friday because he believes that everyone deserves to have his or her case reviewed within forty-eight hours. The respondent released Burns and continued his arraignment pursuant to a mere phone conversation with Burns without consulting the arresting officer or the prosecutor and without knowing the exact charges against Burns. These facts, along with respondent’s acquaintance with Burns, raise the appearance of impropriety.
Therefore, with regard to Count One of the complaint, I would also find that respondent violated Canon 3(B)(7) and Canon 4 of the Code of Judicial Conduct and issue a reprimand for this conduct as well.